Title: To George Washington from Bushrod Washington, 26 April 1799
From: Washington, Bushrod
To: Washington, George

 

My dear Uncle
Walnut farm April 26 [17]99.

Yesterday Evening we recieved a list of votes from the different Counties of this District, & I have now the pleasure of announcing to you the triumph of federalism in this Corner of the State. Genl Lee is elected by a majority of 32 votes. Had the election been postponed a week longer, it is generally believed that he would have divided even Doctr Jones’s County. He had not time completely to do away the illfounded & unceasing calumies which were dayly propagated against him. The people in this District are attached to the government, but until the present contest, not an effort has been made in the two lower Counties to undeceive them upon the grossest misrepresentations which have [been] made to them by a few designing men. I have endeavoured to impress upon all the friends of the government with whom I have had conversation, that so far from permitting our late success to plunge them into their former State of Supineness, that their exertions should be constant and ardent in order not only to maintain, but to improve the ground we have gained. I wish that similar efforts may be made in other parts of the State. We send two federal men from this County; the former member was lost by a considerable majority, & for the honor of Westmoreland he was deserted by his warmest friends upon the single principle of his politics. Lancaster & Richmond are divided, instead of having four votes against the Government as their Situation was in the late Assembly.
Nothing can equal my anxiety to hear from the other Districts & Counties. I hope to be agreably relieved from this State of suspence in a few days. Nancy Joins me in love to my Aunt & yourself—Believe me to be My dear Uncle Most sincerely yr affect. Nephew

Bushrod Washington

